United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3934
                                   ___________

United States of America,               *
                                        *
            Appellee,                   * Appeal from the United States
                                        * District Court for the
      v.                                * District of Minnesota.
                                        *
Barry Mitchell Page,                    * [UNPUBLISHED]
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: July 17, 2007
                                Filed: July 27, 2007
                                 ___________

Before BYE, RILEY, and MELLOY, Circuit Judges.
                            ___________

PER CURIAM.

       A jury found Barry Mitchell Page guilty of being a felon in possession of a
firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1). The district court1
sentenced him to 180 months in prison, the statutory minimum under 18 U.S.C.
§ 924(e), and five years of supervised release. Page appeals, raising six arguments.
After carefully reviewing the record and his submissions on appeal, we affirm the
judgment of the district court.



      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
       First, we conclude that the defense of entrapment did not require Page to be
acquitted and that the defense of outrageous government conduct did not require the
charges to be dismissed. See United States v. Cannon, 88 F.3d 1495, 1506 (8th Cir.
1996). Second, we conclude that the special-verdict form submitted to the jury did not
affect Page’s sentence. See 18 U.S.C. §§ 922(g) and 924(e)(1). Third, we conclude
that he has not met his burden to show that the government knowingly put on false
evidence or perjured testimony at trial. See United States v. Funchess, 422 F.3d 698,
701 (8th Cir. 2005), cert. denied, 126 S. Ct. 1452 (2006). Fourth, we conclude that
Page also has not met his burden to show that the government suppressed material
evidence favorable to his defense. See United States v. Cazares, 465 F.3d 327, 333
(8th Cir. 2006), petition for cert. filed, __ U.S.L.W. __ (U.S. Mar. 12, 2007) (No.
06-10088). Fifth, we conclude that the record as a whole shows that he was
sufficiently aware of the dangers and disadvantages of self-representation when the
district court granted his motion to proceed pro se with standby counsel. See United
States v. Crawford, Nos. 06-3464/3465/3466, 2007 WL 1610468, at *3 (8th Cir. June
6, 2007). Sixth, we conclude that Page’s sentence is not cruel and unusual. See
United States v. Yirkovsky, 259 F.3d 704, 705-07 (8th Cir. 2001).

      For these reasons, we affirm the judgment of the district court. Finally, we
deny Page’s pending motion for “mandatory judicial notice.”
                      ______________________________




                                         -2-